In an action, inter alia, to enjoin defendant St. Finbar’s Roman Catholic Church from keeping its parking lot open except for church functions, the said defendant appeals from so much of an order of the Supreme Court, Kings County, dated August 17, 1976, as directed it to comply with a certain order of Mr. Justice Multer, dated November 25, 1975, as modified by an order of the Appellate Division, Second Department, dated April 19, 1976. Appeal dismissed, without costs or disbursements. The order appealed from merely directs appellant to comply with a prior order of Special Term, as modified by this court in Gell v St. Finbar’s R. C. Church (52 AD2d 615). The arguments raised on the instant appeal are identical to those reviewed on the prior appeal. In the absence of new arguments or evidence, further review is not warranted and appellant must comply with the reasonable meaning of the order of Special Term dated November 25, 1975, as modified by the order of this court, dated April 19, 1976. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.